DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (US 2017/0087812).
In regard to claims 9 and 11, Hirose discloses a resin composition that contains an EVOH, an unmodified ethylene-alpha-copolymer, an acid modified ethylene-alpha-copolymer, and alkali metal salt [abstract]. The composition has excellent oxygen barrier properties [abstract]. The composition can be used in shaped articles that are formed through coinjection [0072]. The ethylene content of the EVOH is not less than 20 mol% and not more that 60 mol% [0027]. The degree of saponification of the eVOH is preferably 90 mol% or more [0028]. The melt flow rate 0C [0029]. 
The alkali metal salt is of higher fatty acid, specifically potassium stearate [0146]. This is the alkali metal salt that is preferable in applications specification [0022]. Thus, it would be inherent that the alkali metal salt has a melting point of 2500C or lower. The content of alkali metal salt is not less than 25 ppm and not more than 300 ppm in terms of metal based on the total amount of EVOH [0043].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0058159, hereinafter “Lee”) in view of Hirose (US 2017/0087812). 
In regard to claims 1 and 10, Lee discloses a multilayer film [abstract]. The multilayer film is formed from co-injection manufacturing [0121]. The multilayer structure comprises a barrier layer of EVOH [0091]. The outer layers laminated on both sides of the barrier layer are of a polypropylene material [0136]. The polypropylene material is a composition was a blend of 
The modified polypropylene is grafted with maleic anhydride [0132]. The melt flow rate of the grafted or co-grafted polypropylene copolymers have relatively high melt flow rate [0064]. The melt flow rate of a polymer is inversely proportional to viscosity of the melt. Thus, the co-grafted polypropylene copolymers would have a relatively low melt viscosity. 
Lee states that the melt flow rate of the grafted or co-grafted polypropylene copolymers may also be adjusted to achieve the desired properties [0061]. It should be noted that the melt flow rate are result effective variables.  As the melt flow rate increases, the material has insufficient thermal properties of the end use products.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the melt flow rate of the grafted or co-grafted polypropylene copolymers since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the melt flow rate of the grafted or co-grafted polypropylene copolymers to a higher value than the unmodified polypropylene, thus forming a grafted polymer with a lower melt viscosity than the unmodified polypropylene, motivated by the expectation of forming a multilayer structure with improved thermal properties and adhesiveness. 
0C or lower. 
Hirose discloses a resin composition that contains an EVOH, an unmodified ethylene-alpha-copolymer, an acid modified ethylene-alpha-copolymer, and alkali metal salt [abstract]. The composition has excellent oxygen barrier properties [abstract]. The composition can be used in shaped articles that are formed through coinjection [0072]. The ethylene content of the EVOH is not less than 20 mol% and not more that 60 mol% [0027]. The degree of saponification of the eVOH is preferably 90 mol% or more [0028]. The melt flow rate of the EVOH is not less than 8.0 g/10 min and not more than 15.0 g/10 min under a load of 2160 g at 2100C [0029]. 
The alkali metal salt is of higher fatty acid, specifically potassium stearate [0146]. This is the alkali metal salt that is preferable in applications specification [0022]. Thus, it would be inherent that the alkali metal salt has a melting point of 2500C or lower. The content of alkali metal salt is not less than 25 ppm and not more than 300 ppm in terms of metal based on the total amount of EVOH [0043].
	Lee and Hirose both disclose multilayer structures that are produced through coinjection molding. The multilayer structures comprise an EVOH barrier layer and outer polymer layers limited on both sides of the barrier layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the EVOH barrier composition of Hirose for the EVOH composition of the barrier layer of Lee motivated by the expectation of forming a multilayer structure that has excellent oxygen barrier properties, high flexibility, and bending resistance [Hirose 0015].
0C and 2160 g [Table 1-continued Comp PP-7].  The unmodified polypropylene has a melt flow rates of 0.5 to about 150 g/10 min measured at 2300C and 2160 g [0074].
	In regard to claim 3, modified Lee discloses that the alkali metal salt is potassium stearate [Hirose 0146].
	In regard to claim 4, modified Lee discloses that the unmodified polypropylene has a melt flow rates of 0.5 to about 150 g/10 min measured at 2300C and 2160 g [0074] and that the melt flow rate of the EVOH is not less than 8.0 g/10 min and not more than 15.0 g/10 min under a load of 2160 g at 2100C [Hirose 0029]. Thus, the MFR ratio of the unmodified polypropylene to the ethylene-vinyl alcohol copolymer falls within the range of 1 to 10.
	In regard to claim 7, Lee discloses that a container made of the co-injection molded multilayer structure [0121].
	In regard to claim 8, Lee discloses a method for producing the multilayer structure comprising co-injection molding the resin composition [0121].

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0058159, hereinafter “Lee”) in view of Hirose (US 2017/0087812) in further view of Beckwith et al. (US 2009/0061061, hereinafter “Beckwith”). 
In regard to claim 5, modified Lee does not disclose that the barrier layer further comprises a thermoplastic resin having a carbon-carbon double bond nor a transition metal salt. 
Beckwith discloses an oxygen scavenging composition that is a blend of a thermoplastic resin having carbon-carbon double bonds in it’s main chain, a transition metal salt, and an 
Modified Lee and Beckwith both disclose the use of EVOH has a barrier resin in a multilayer structures. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the thermoplastic resin and the transition metal salt of Beckwith in the EVOH barrier resin composition of modified Lee motivated by the expectation of forming a gas barrier resin that has oxygen absorption functionality [abstract]. 
In regard to claim 6, modified Lee discloses that the thermoplastic polymer is polyoctenylene [0043].

Response to Arguments
Applicant's arguments filed 01/05/20201 have been fully considered but they are not persuasive. 
The applicant argues that the applicant has amended independent claim 1 and independent claim 9 to recite “consisting essentially of” with regards to the resin composition of the barrier layer and the resin composition of claim 9, thus Hirose no longer reads on the claimed invention.
In response, the examiner, respectfully disagrees. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention.  In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be 0C [0029]. Thus, the addition of the acid modified ethylene-α-olefin copolymer does not change the MFR of the EVOH copolymer but the resin composition as a whole not the basic and novel characteristics of the EVOH copolymer. The applicant also has the burden of showing that the introduction of the additional components would materially change the characteristics of the applicant’s invention. The applicant has not met this burden because the applicant has not provided objective evidence that the MFR value of the resin composition is a basic and novel characteristic of the claimed invention. Thus, the transitional phrase “consisting essentially of” has been treated as “comprising” language.  

The applicant argues that dependent claims 10 and 11 use the transitional phrase “consisting of” with regards to the barrier layer and the resin composition.
In response, when the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, there is an “exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unreacted elements”. Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016). However, the “consisting of” phrase limits only the element set forth in that clause, other elements are not excluded from the claim as a whole. Thus, additional elements can be added to the barrier layer as a blend with the resin composition that consists of the EVOH .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782